            Case 1:19-cv-05483-MKV Document 45 Filed 10/08/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                           86 Chambers Street
                                                           New York, New York 10007
                                                                                      USDC SDNY
                                                            October 7, 2020           DOCUMENT
                                                                                      ELECTRONICALLY FILED
   By ECF                                                                             DOC #:
   The Honorable Mary Kay Vykocil                                                     DATE FILED: 10/8/2020
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

            Re:       American Civil Liberties Union et al. v. United States Department of Justice et al.,
                      No. 19 Civ. 5483 (MKV)

   Dear Judge Vyskocil:

           This Office represents the Government in the above-referenced case brought under the
   Freedom of Information Act (“FOIA”). I write respectfully to request an extension of the
   briefing deadlines previously set for the parties’ cross motions for summary judgment. The
   parties have continued to confer and have made additional progress this week to narrow the set
   of withholdings and FOIA exemptions in dispute. The Government anticipates shortly
   reprocessing certain records, which will further limit the issues requiring resolution by the Court.
   Accordingly, the Government requests, with Plaintiffs’ consent, a one-week extension of the
   deadline to file its motion for summary judgment, from October 9 to October 16, 2020. The
   parties propose adjusting the remaining deadlines as follows:

                     Plaintiffs’ combined cross-motion and opposition, from October 23 to October 30,
                      2020;
                     The Government’s combined opposition and reply, from November 6 to
                      November 11, 2020;
                     Plaintiffs’ reply from November 20 to November 25, 2020.

   This is the first request for an extension of the briefing deadlines.

            We thank the Court for its consideration of this request.

                                                            Respectfully,

                                                            AUDREY STRAUSS
                                                            Acting United States Attorney

                                                           /s/ Stephen Cha-Kim
10/8/2020                                                  STEPHEN CHA-KIM
                                                           Assistant United States Attorney
                                                           (212) 637-2768
                                                           stephen.cha-kim@usdoj.gov
